Exhibit 10.2

 

FIRST AMENDMENT
TO AGREEMENT BETWEEN TULLY’S COFFEE AND GUARANTORS
RE KENT CENTRAL FINANCING

 

THIS FIRST AMENDMENT is entered into as of March 7, 2003, between TULLY’S COFFEE
CORPORATION, a Washington corporation (the “Company”) and MARC EVANGER
(“Evanger”); RON NEUBAUER (“Neubauer”); KEVIN FORTUN (“Fortun”); TOM O’KEEFE
(“O’Keefe”); RICHARD PADDEN (“Padden”); GEORGE HUBMAN (“Hubman”) and LARRY HOOD
(“Hood”) (individually, a “Guarantor,” and collectively, the “Guarantors”).

 

RECITALS

 

A.                                   The Company and the Guarantors are parties
to that certain Agreement Between Tully’s Coffee Corporation and Guarantors re
Kent Central Financing dated October 29, 2002 (the “Agreement”), pursuant to
which the Company and the Guarantors have agreed to certain terms and conditions
related to certain Guaranty Agreements (each a “Guaranty” and, collectively, the
“Guaranties”) that each of the Guarantors has delivered to Kent Central, LLC
(“Lender”) in connection with a loan facility (the “Loan Facility”) entered into
between Lender and the Company.

 

B.                                     Subject to the terms and conditions
contained in this First Amendment, the Company and the Guarantors now wish to
amend certain of the terms and conditions contained in the Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
premises herein contained, the parties hereto agree as follows:

 

1.                                      Definitions.    Capitalized terms used
herein and not otherwise defined shall have the meaning given in the Agreement.

 

2.                                      Amendments.

 

2.1                               New Section 5.                The Agreement is
hereby amended to add a new Section 5 of the Agreement reading as follows:

 

5.                                      Covenant Not to Enter into Any Agreement
Involving a Material Change to the License or Supply Agreements with TCJ or
UCC.    The Company shall not, without the prior written consent of all of the
Guarantors, enter into any agreement or arrangement that involves a Material
Change (as defined below) with respect to the terms and conditions contained in
any of the existing License and Supply Agreements (collectively, the “License
and Supply Agreements”) between the Company and (i) FOODX Globe Co. (“TCJ”), 
(ii) UCC Ueshima Coffee Co. Ltd. (“UCC”), or (iii) any of TCJ or UCC’s
subsidiaries or affiliates.

 

1

--------------------------------------------------------------------------------


 

As used herein, the term “Material Change” shall mean a permanent or temporary
amendment, modification or change to the terms and conditions of one or more of
the License and Supply Agreements which changes any of the material terms and
conditions of any of the License and Supply Agreements in exchange for (x) a
cash payment not currently provided for in the License and Supply Agreements, or
(y) an acceleration of any payments of royalties, fees or other sums due from
either UCC or TCJ to the Company under any of the License and Supply
Agreements.  The term “Material Change” shall not apply to any modification or
change to the terms and conditions of one or more of the License and Supply
Agreements which occur in the ordinary course of business.

 

2.2                               Renumbering.                  The existing
Section 5 of the Agreement entitled “Grant of a Security Interest” shall be
renumbered to become Section 6.  All Sections thereafter shall be renumbered
sequentially.  All internal cross-referencing between Sections shall be
renumbered accordingly.

 

3.                                      No Further Amendment.  Except as
expressly modified by this Amendment, the Agreement shall remain unmodified and
in full force and effect and the parties hereby ratify their respective
obligations thereunder.

 

4.                                      Miscellaneous.

 

4.1                               Entire Agreement.  This Amendment comprises
the entire agreement of the parties with respect to the subject matter hereof
and supersedes all prior oral or written agreements, representations or
commitments.

 

4.2                               Counterparts.  This Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original,
and all of which taken together shall constitute one and the same Amendment.

 

4.3                               Governing Law.  This Amendment and the other
agreements provided for herein and the rights and obligations of the parties
hereto and thereto shall be construed and interpreted in accordance with the
laws of the State of Washington.

 

[SIGNATURE PAGE FOLLOWS]

 

2

--------------------------------------------------------------------------------


 

EXECUTED as of the day and year first written above.

 

 

 

GUARANTORS:

 

 

 

 

 

 

/s/ Marc Evanger

 

 

 

Marc Evanger

 

 

 

/s/ Ron Neubauer

 

 

 

Ron Neubauer

 

 

 

/s/ Richard Padden

 

 

 

Richard Padden

 

 

 

/s/ Larry Hood

 

 

 

Larry Hood

 

 

 

/s/ George Hubman

 

 

 

George Hubman

 

 

 

/s/ Tom O’Keefe

 

 

 

Tom O’Keefe

 

 

 

/s/ Kevin Fortun

 

 

 

Kevin Fortun

 

 

 

 

 

TULLY’S COFFEE CORPORATION:

 

 

 

 

 

/s/ Anthony J. Gioia

 

 

Anthony J. Gioia, Its President and CEO

 

3

--------------------------------------------------------------------------------